Title: John Adams to Abigail Adams, 17 June 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

June 17. 1780


I yesterday received a Letter of 26 April from Brother Cranch, for which I thank him and will answer as soon as possible. He tells me you have drawn a little Bill upon me. I am sorry for it, because I have sent and should continue to send you, small Presents by which you would be enabled to do better than by drawing Bills. I would not have you draw any more. I will send you Things in the family Way which will defray your Expences better. The Machine is horribly dear. Mr. C. desires to know if he may draw on me. I wish it was in my power to oblige him but it is not. I have no Remittances nor any Thing to depend on, not a Line from Congress nor any member since I left you. My Expences thro Spain, were beyond all Imagination, and my Expences here are so exorbitant, that I cant answer any Bill from any body not even from you, excepting the one you have drawn. I must beg you, to be as prudent as possible. Depend upon it, your Children will have Occasion for all your CEconomy. Mr. Johonnot must send me some Bills. Every farthing is expended and more. You can have no Idea of my unavoidable Expences. I know not what to do.
Your little affairs and those of all our Friends, Mr. Wibert &c. are on Board the Alliance and have been so these 4 months, or ready to be.—Pray write me by the Way of Spain and Holland as well as France. We are all well.—My Duty to your father, my Mother, and affections and Respects where due.
My affections I fear got the better of my Judgment in bringing my Boys. They behave very well however.
London is in the Horrors.—Governor Hutchinson fell down dead at the first appearance of Mobs. They have been terrible. A Spirit of Bigotry and Fanaticism mixing with the universal discontents of the nation, has broke out into Violences of the most dreadful Nature–burnt Lord Mansfields House, Books, Manuscripts—burnd the Kings Bench Prison, and all the other Prisons—let loose all the Debtors and Criminals. Tore to Pieces Sir G. Savilles House—insulted all the Lords of Parliament &c. &c. Many have been killed—martial Law proclaimed—many hanged—Lord George Gordon committed to the Tower for high Treason—and where it will end God only knows.—The Mobs all cryd Peace with America, and War with France—poor Wretches! as if this were possible.
In the English Papers they have inserted the Death of Mr. Hutchinson with severity, in these Words—Governor Hutchinson is no more. On Saturday last he dropped down dead. It is charity to hope that his sins will be buried with him in the Tomb, but they must be recorded in his Epitaph. His Misrepresentations have contributed to the Continuance of the War with America. Examples are necessary. It is to be hoped that all will not escape into the Grave, without a previous Appearance, either on a Gibbet or a scaffold.
Govr. Bernard I am told died last fall. I wish, that with these primary Instruments of the Calamities that now distress almost all the World the Evils themselves may come to an End. For although they will undoubtedly End, in the Welfare of Mankind, and accomplish the Benevolent designs of Providence, towards the two Worlds; Yet for the present they are not joyous but grievous.
May Heaven permit you and me to enjoy the cool Evening of Life, in Tranquility, undisturbed by the Cares of Politicks or War—and above all with the sweetest of all Reflections, that neither Ambition, nor Vanity, nor Avarice, nor Malice, nor Envy, nor Revenge, nor Fear, nor any base Motive, or sordid Passion through the whole Course of this mighty Revolution, and the rapid impetuous Course of great and terrible Events that have attended it, have drawn Us aside from the Line of our Duty and the Dictates of our Consciences!—Let Us have Ambition enough to keep our Simplicity, or Frugality and our Integrity, and transmit these Virtues as the fairest of Inheritances to our Children.
